—Appeal from an order of the Court of Claims allowing the late filing of a claim on behalf of a parent for medical expenses incurred on account of injuries sustained by the claimant’s daughter. The accident occurred December 12, 1950. The claim of the daughter by guardian ad litem was filed January 15, 1952. Application for leave to file the father’s claim was made on February 29, 1952. While the statutory provision, allowing the filing of a claim on behalf of an injured infant at any time up to the expiration of two years after the disability of infancy is removed, does not inure to the benefit of the father, this court, in the exercise of its discretion, finds that there was a reasonable excuse for the failure of the claimant to file his claim or a notice of intention within ninety days after the accrual of the claim (Court of Claims Act, § 10, subd. 5). Claimant’s affidavit shows that he was ignorant of the seriousness of his daughter’s injury for several months and that a considerable period of time was required for investigation of the ease. The father’s claim will be limited, under the law, to expenses actually incurred prior to the *732trial or which are immediately necessary to be incurred; future medical expense and estimated increased cost of care and maintenance are recoverable in the infant’s case (Cuming v. Brooklyn City R. R. Co., 109 N. Y. 95; Clarke v. Eighth Ave. R. R. Co., 238 N. Y. 246). Order unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Coon and Halpern, JJ.